DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract

1.         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (U.S. Patent No.: 5,235,818), hereinafter referred to as Horikawa et al. ‘818, in view of NEMOTO et al. (U.S. PG Pub No.: 2007/0214802 A1), hereinafter referred to as NEMOTO et al. ‘802.

Regarding claims 1, Horikawa et al. ‘818 a cryogenic cooling apparatus comprising: a vacuum container (6) configured to form an airtight space capable of forming a vacuum and accommodate a first cooling object (4) {as shown in Fig. 1: Col 1, lines 13-35}; a first bellows (8) connected to a peripheral portion of an opening (OP_1) provided in the vacuum container and configured to form an expandable and contractible communication space, which is in contact with an atmosphere at an outer periphery and spatially connected to the airtight space at an inner periphery {as shown in annotated Fig. 1: Col 1, lines 52-57}; a flange (7) provided at a tip of the first bellows on a side opposite to the opening of the vacuum container and configured to fix a refrigerator (2) {as shown in Fig. 1: Col 1, lines 21-31 and lines 52-57}; a first sleeve (13) connected to a peripheral edge portion of an opening of the flange, into which the refrigerator is inserted, and configured to form a first accommodation space (FAS), which is in contact with the airtight space at an outer periphery and accommodates the refrigerator {as shown in annotated Fig. 1: Col 2, lines 13-19}; a first heat-transfer block (11) provided at a tip of the first sleeve on a side opposite to the flange and thermally connected to the first cooling object by being brought into contact with a first cooling block (10) of the refrigerator {as shown in Fig. 1: Col 1, line through Col 2, line 12}.

NEMOTO et al. ‘802 teach: the concept of a bellows (15) formed in a part of the first sleeve and configured to expand or contract the accommodation space depending on the refrigerator inserted into the accommodation space {as shown in Fig. 1:  ¶¶ [0039] and [0041]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Horikawa et al. ‘818 first sleeve by the bellows of NEMOTO et al. ‘802 so as to include a second bellows formed in a part of the first sleeve and configured to expand or contract the accommodation space depending on the refrigerator inserted into the accommodation space, in order to facilitate damping vibration from refrigerator motor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Horikawa et al. ‘818 in view of NEMOTO et al. ‘802 to obtain the invention as specified in claim 1.

Regarding claims 2, the combination of Horikawa et al. ‘818 and NEMOTO et al. ‘802 disclose and teach the cryogenic cooling apparatus according to claim 1, Horikawa et al. ‘818 as modified by NEMOTO et al. ‘802 further disclose the limitation of wherein an outer periphery of the second bellows is configured to form the communication space {as shown in Fig. 1}. 
 
Regarding claims 3, the combination of Horikawa et al. ‘818 and NEMOTO et al. ‘802 disclose and teach the cryogenic cooling apparatus according to claim 1, Horikawa et al. ‘818 further disclose comprising a second sleeve (18), a second heat-transfer block (16), wherein the first cooling object is a heat shield member (4) surrounding a second cooling object (5) accommodated in the airtight space {as shown in Fig. 1: Col 1, lines 21-35}; the refrigerator further includes a second cooling block (16) that is set at a temperature lower than a temperature of the first cooling block {as shown in Fig. 1: Col 2, lines 25-34}; the second sleeve is connected to a peripheral edge portion of an opening (OP_2) of the first heat-transfer block, into which the refrigerator is inserted, and configured to form a second accommodation space (SAS) that is in contact with the airtight space inside the heat shield member at an outer periphery and 

Regarding claims 6, the combination of Horikawa et al. ‘818 and NEMOTO et al. ‘802 disclose and teach the cryogenic cooling apparatus according to claim 3, Horikawa et al. ‘818 disclose wherein the second cooling object is a superconducting coil {see Col 1, lines 13-20 and Col 2, lines 49-59}; and the superconducting coil and the second heat- transfer block are thermally coupled to each other via a flexible heat transfer plate (17) made of high purity aluminum or copper {as shown in Fig. 1: Col 2, lines 25-34}.
Applicant is reminded that, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilized the flexible heat transfer plate made of high purity aluminum or copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP § 2144.07.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. ‘818 and NEMOTO et al. ‘802 as applied to claim 1, in view of Miki (U.S. PG Pub No.: 2007/0271933 A1), hereinafter referred to as Miki ‘933.

Regarding claims 4 and 5, the combination of Horikawa et al. ‘818 and NEMOTO et al. ‘802 disclose and teach the cryogenic cooling apparatus according to claims 1 and 3, respectively, except the limitation of wherein the first sleeve is provided with a regulation member that regulates extension amount of the second bellows.

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Horikawa et al. ‘818 as modified by NEMOTO et al. ‘802 in view Miki ‘933 to include the use of a regulation member that regulates extension amount of the first bellows and second bellows, in order to facilitate adjusting the height of the  lid relative to the vacuum chamber {Miki ‘933 - ¶ [0090]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Horikawa et al. ‘818 as modified by NEMOTO et al. ‘802 in view Miki ‘933 to obtain the invention as specified in claims 4 and 5.


    PNG
    media_image1.png
    1035
    932
    media_image1.png
    Greyscale

Conclusion
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,438,966 B1 to Sarwinski; Raymond E. et al.
U.S. Patent No. 5,682,751 A to Langhorn; Alan Robert et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/20/2021